DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how close to one portion something must be in order to be considered “near”. For this reason the scope of claims 1 and 4 is unclear. For the purpose of examination, it is assumed that portions that are located on the same half of the device are considered near one another.
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloop (US 4,323,180 A).
Regarding claim 1, Sloop discloses a carrying case (Figs. 1-3) comprising, a housing (14) having a top (56), a bottom (54), a front (noting the face facing directly outward from the user’s body in Fig. 1), a rear (noting the face opposite the front face, that faces toward the user’s waist in Fig. 1), and sides (34/52) extending between the front and the rear, a guide member (44/42) extending along the bottom of the housing, and a carrying strap (12) having a first end and a second end, the first end being connected near the top of the housing (noting the opposite end of 12 that is hidden behind the shown end of strap 12) and the second end being coupled to the guide member (44), wherein the second end of the carrying strap is movable along the guide member (noting the strap slides along ring 44 between configurations shown in Fig. 1 and Fig. 2) to allow the carrying case to be moved between different configurations (noting a vertical configuration in Fig. 1, and a horizontal configuration in Fig. 2).

Regarding claim 3, Sloop discloses the second end of the carrying strap is a loop which engages with the loop of the guide member (noting the end of the strap 46 is looped about the guide member 44).
Regarding claim 6, Sloop discloses an adjustable stop cord (26) which restricts movement of the second end of the carrying strap along the guide member.
Regarding claim 7, Sloop discloses one or more reinforcement frames (62) extending around a perimeter of the housing.
Regarding claim 8, including a lid (18) which provides access to an interior of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloop (US 4,323,180 A) in view of Carlton et al. (US 5,762,250 A)(Carlton).
Regarding claims 4-5, Sloop does not specifically disclose an additional carrying strap, the additional carrying strap having a first end and a second end, the first end of the additional carrying strap being connected near the top of the housing and the second end of the additional carrying strap being connected near the bottom of the 
Carlton teaches the ability to have a bag that can be carried in different configurations including a first carry strap (68), as well as an additional carrying strap (74), the additional carrying strap having a first end and a second end, the first end of the additional carrying strap being connected near the top of the housing (at 86) and the second end of the additional carrying strap being connected near the bottom of the housing (at 88), the additional carrying strap is releasably secured against the housing of the carrying case when the additional carrying strap is not in use.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sloop and include an additional carrying strap thereby allowing the device to be further supported on the user. Such a change would include additional strap area in contact with the user that would help spread the weight of the bag over a larger portion of the user’s body, and/or also further secure the bag to the wearer’s body to help prevent unwanted jostling or movement of the bag when it is carried by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734